         Case 1:15-cr-00854-SHS Document 363 Filed 05/13/19 Page 1 of 3


                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     May 13, 2019

BY ECF
The Honorable Sidney H. Stein
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

               Re:     United States v. Ali Hamilton, 15 Cr. 854 (SHS)

Dear Judge Stein:

        The Government respectfully submits this letter in advance of the sentencing in this matter,
currently scheduled for May 24, 2019, for defendant Ali Hamilton. On October 22, 2018,
Hamilton pled guilty to participating in a racketeering conspiracy, participating in a narcotics
conspiracy, committing an assault and attempted murder in aid of a racketeering conspiracy on or
about May 5, 2015, and discharging a firearm in furtherance of a crime of violence. Pursuant to
the plea agreement, the defendant’s sentencing range under the United States Sentencing
Guidelines (“U.S.S.G.” or “Guidelines”) is 255 to 288 months’ imprisonment, with a mandatory
minimum sentence of 180 months’ imprisonment (the “Stipulated Guidelines Range”). The
Probation Department calculated the same Guidelines Range (PSR ¶ 114) and recommends a
sentence of 216 months’ imprisonment. PSR at 29. For the reasons set forth below, the
Government respectfully submits that a sentence within the Stipulated Guidelines Range of
imprisonment would be fair and appropriate in this case.

                                           Background

        The Government has set forth a detailed factual background of this case and this
defendant’s offense conduct in its letter dated January 27, 2019 regarding the relative culpability
of the eight defendants charged in this matter (the “Relative Culpability Letter”). That letter
explains the history of the Beach Avenue Crew, which controlled narcotics distribution in its
territory for nearly a decade and maintained that control by intimidating outsiders, possessing
firearms, and engaging in acts of violence. As explained in the Relative Culpability Letter and as
set forth in the PSR, the defendant sold crack cocaine to end users around Beach Avenue and as
part of the Beach Avenue Crew for several years until he was arrested in October 2015.

       For defendant Hamilton, the most troubling conduct is the shooting that occurred on May
5, 2015 where an innocent bystander (the “Victim”) was shot in the head and the Victim’s life
forever changed. (PSR ¶ 35). It is a miracle that the Victim did not die. In addition to this
aggregious act of violence, over the course of his membership in the Beach Avenue Crew,
         Case 1:15-cr-00854-SHS Document 363 Filed 05/13/19 Page 2 of 3
Hon. Sidney H. Stein
May 13, 2019
Page 2 of 3

Hamilton was responsible for distributing at least 280 grams of crack cocaine, and he possessed
firearms to protect the Crew’s drug territory from rivals. (Id.)

        The parties and the PSR agree that the defendant’s total offense level is 33. (PSR ¶ 14).
With a criminal history category of I, and a mandatory minimum sentence of 120 months’
imprisonment for the discharge of a firearm (which must run consecutive to any other sentence
imposed) the defendant’s applicable Guidelines sentencing range is to 255 to 288 months’
imprisonment (with a mandantory minimum sentence of 180 months’ imprisonment)—the same
Stipulated Guidelines Range in the parties’ plea agreement. (PSR ¶ 14). The PSR recommends a
Guidelines sentence of 216 months’ imprisonment. (PSR at 29).

                                        Applicable Law

        The Guidelines are no longer mandatory, but they still provide important guidance to the
Court following United States v. Booker, 543 U.S. 220 (2005), and United States v. Crosby, 397
F.3d 103 (2d Cir. 2005). “[A] district court should begin all sentencing proceedings by correctly
calculating the applicable Guidelines range,” which “should be the starting point and the initial
benchmark.” Gall v. United States, 552 U.S. 38, 49 (2007). The Guidelines range is thus “the
lodestar” that “‘anchor[s]’” the district court’s discretion. Molina-Martinez v. United States, 136
S. Ct. 1338, 1345-46 (2016) (quoting Peugh v. United States, 133 S. Ct. 2072, 2087 (2013)).

        After making the initial Guidelines calculation, a sentencing judge must consider the
factors outlined in Title 18, United States Code, Section 3553(a), and “impose a sentence
sufficient, but not greater than necessary, to comply with the purposes” of sentencing outlined in
18 U.S.C. § 3553(a)(2). To the extent a district court imposes a sentence outside the range
recommended by the Guidelines, it must “‘consider the extent of the deviation and ensure that the
justification is sufficiently compelling to support the degree of the variance.’” United States v.
Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (en banc) (quoting Gall, 552 U.S. at 50).

             A Sentence Within the Stipulated Guidelines Range Is Appropriate

       The Government respectfully submits that a sentence within the Guidelines range of 255
to 288 months’ contemplated by the plea agreement is warranted in this case. In particular, the
nature and circumstances of the offense, the history and characteristics of the defendant, and the
need for specific deterrence all weigh in favor of a Guidelines sentence.

        The seriousness of the offense weighs heavily in favor of a Guidelines sentence. The
defendant shot an innocent bystander in the head (nearly killing the Victim), assaulted a gang
member in prison shortly afterwards, threatened a cooperating witnesses’ children, sold crack
cocaine on a steady basis for the gang, and readily carried a firearm to protect Beach’s drug
terriroty (PSR at ¶¶ 34, 35.) The seriousness of the conduct alone warrants a Guidelines sentence
of imprisonment. Moreover, while drug dealing inflicts serious harm independent of gang activity,
the defendant’s membership in the Beach Avenue Crew compounded the harmful impact of his
narcotics distribution, which was conducted with, and in furtherance of, the crew’s violence.
         Case 1:15-cr-00854-SHS Document 363 Filed 05/13/19 Page 3 of 3
Hon. Sidney H. Stein
May 13, 2019
Page 3 of 3

       This defendant is the must culpable of the members of the crew because of the May 5, 2015
shooting, coupled with his drug dealing, witness intimidation, and prison assault. A Guidelines
sentence is appropriate to provide just punishment for the defendant’s dangerous, violent conduct.

       The defendant’s personal history and characteristics similarly support a Guidelines
sentence that will achieve the objective of deterrence and promote respect for the law. Over the
course of his participation in the racketeering and narcotics conspiracies in this case, the defendant
sustained a felony drug conviction and sold crack to an undercover officer while in the Bronx.
(PSR ¶ 75.) This prior conviction did not deter him from continued criminal activity, including
possessing firearms and committing acts of violence on behalf of a violent street gang. A
Guidelines sentence is appropriate to protect the public from future crimes of the defendant and to
promote specific and general deterrence.

                                            Conclusion

       For the reasons set forth above, the Government respectfully submits that a sentence within
the Stipulated Guidelines Range of 255 to 288 months’ imprisonment would be fair and
appropriate in this case.

                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney

                                                  By: __/s/____________________________
                                                      Maurene Comey
                                                      Karin Portlock
                                                      Jacob Warren
                                                      Assistant United States Attorneys
                                                      Southern District of New York
                                                      (212) 637-2324 / 1589 / 2264


cc:    Sam Talkin, Esq. (by ECF)
